Citation Nr: 1237072	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-41 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to an initial compensable disability rating for tension-type headaches.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989 and from August 2005 to November 2006.  The Veteran served in Iraq from November 22, 2005 to October 20, 2006.  The Veteran also has additional verified service in the Puerto Rico Army National Guard.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for tension-type headaches (assigning a noncompensable disability rating) and denied entitlement to service connection for hypothyroidism, a stomach disorder, and hypertension.  The Veteran submitted a notice of disagreement with the noncompensable disability rating assigned for his tension-type headaches and for the denial of his claim of entitlement to service connection for hypothyroidism in December 2008, and timely perfected his appeal in October 2009.

The Board notes that in January 2009, the Veteran requested a hearing with a Decision Review Officer (DRO).  He was subsequently scheduled for a DRO hearing on May 6, 2009.  On that same day, the RO received correspondence from the Veteran indicating that he no longer wished to have a hearing.  As such, the Veteran's hearing request was deemed withdrawn.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his October 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing before the Board.

In October 2010, these claims came before the Board.  At that time, it was determined that additional evidentiary development was required prior to the adjudication of the Veteran's claims.  Such development having been accomplished, the claims are returned to the Board for adjudication.
Waiver

The Board notes that following the issuance of the Board's October 2010 Remand, and the development of the corresponding remand directives, the RO failed to issue a supplemental statement of the case (SSOC) with respect to the claim of entitlement to service connection for hypothyroidism.  Notably however, none of the evidence associated with the Veteran's VA claims file since the issuance of the RO's October 2009 statement of the case pertains to this issue.  As such, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).

Employability

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disability prevents him from working.  The Board notes that during his December 2011 VA neurological disorders examination, the Veteran reported that his service-connected tension-type headaches did not cause him any frequent absenteeism from his employment.  See VA Examination Report, December 5, 2011.  Moreover, the Veteran has not alleged that he is currently unemployed or completely unemployable as result of the aforementioned service-connected disability.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War; his thyroid disorder has been attributed to hypothyroidism.
2.  A preponderance of the evidence is against a finding that hypothyroidism had its onset during service or is otherwise related to active duty, and it was not exhibited within the first post-service year.

3.  The Veteran's service-connected tension-type headaches have included complaints of headaches occurring approximately one time per week and are controlled by medication (Acetaminophen); characteristic prostrating attacks of headache pain were less frequent than one in two months for several months.

4.  The evidence does not show that the Veteran's service-connected tension-type headaches are so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred or aggravated in service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2011). 

2.  The criteria for a compensable disability rating for tension-type headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011). 





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to initial adjudication of the Veteran's claims, a letter dated in August 2008 fully satisfied the duty to notify provisions with respect to service connection.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The claim of entitlement to an initial compensable disability rating for tension-type headaches arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  The August 2008 notice letter informed the Veteran of the elements set forth consistent in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran informed VA that he had only received treatment from the VA Medical Center in San Juan, Puerto Rico.  These records have been obtained and associated with the claims file.  The Veteran has not indicated that he is in receipt of Social Security Administration disability benefits.  The Board has also reviewed the Veteran's electronic Virtual VA file, to which no additional records have been associated.  Otherwise, the Veteran has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to the Veteran's service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in August 2009, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claim.

With respect to the Veteran's increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in October 2008 and December 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected tension-type headaches since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The December 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr, supra.

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained outstanding VA treatment records and scheduled the Veteran for a medical examination, which he attended.  The AMC later issued an SSOC in June 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Service Connection

The Veteran contends that service connection for a thyroid disability is warranted on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Board disagrees.

Relevant Law and Regulations

Service connection is awarded for disability that is the result of a disease or injury in active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a qualifying chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The qualifying chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

Compensation shall not be paid under this section, however, if there is affirmative evidence that the qualifying chronic disability was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that the qualifying chronic disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the qualifying chronic disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(a)(7) (2011).

A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(e) (West 2002); 38 C.F.R. § 3.317(e) (2011).  Records show that the Veteran served in the Southwest Asia Theater of operations, and was awarded the Iraq Campaign Medal and the Global War on Terrorism Service Medal.

The definition of "qualifying chronic disability" includes (a) undiagnosed illness and (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 U.S.C.A. § 1117(a)(2)(B) (West 2002); 38 C.F.R. § 3.317 (2011).

Pursuant to 38 C.F.R. § 3.317, the term "medically unexplained chronic multisymptom illnesses" means "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs; and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Those chronic multisymptom illnesses of "partially understood etiology and pathophysiology," such as diabetes and multiple sclerosis, are not considered medically unexplained.  To establish the chronic nature of a disability, it must exist for at least six months or exhibit intermittent episodes of improvement and worsening over at least a six-month period.  See 38 C.F.R. § 3.317(a)(2)(ii), (a)(4) (2011).

[Parenthetically, in July 2010, VA revised its adjudication regulations to clarify the meaning of "medically unexplained chronic multisystem illness" related to Gulf War and Southwest Asia service.  The revision clarifies that the three listed diagnosed multisymptom illnesses are not exclusive, but rather are examples.  The revision became effective December 5, 2007, to preserve certain rights and ensure fairness for current and future Veterans.  See Interim Final Rule, 71 Fed. Reg. 75,669 (Dec. 18, 2006).]

Specific to Persian Gulf War service and Afghanistan service on or after September 19, 2001, VA regulations further provide that presumptive service connection is warranted for the following infectious diseases: (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  These infectious diseases, in general, must have become manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service, with noted exceptions for malaria, visceral leishmaniasis, and tuberculosis.  See 75 Fed. Reg. 59968 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.

Compensation shall not be paid under this section, however, if there is affirmative evidence that the infectious disease was not incurred during a qualifying period of service; or if there is affirmative evidence that the infectious disease was caused by a supervening condition or event that occurred between the Veteran's most recent departure from a qualifying period of service and the onset of the disease; or if there is affirmative evidence that the infectious disease is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c)(4) (2011).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  See 38 C.F.R. § 3.303 (2011).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Analysis

The Veteran has a current diagnosis of hypothyroidism.  See VA Thyroid and Parathyroid Diseases Examination Report, August 3, 2009.  As such, element (1), current disability, under Shedden has been satisfied.  The Board further notes that hypothyroidism is not an undiagnosed illness or an unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317 (2011).

Review of the Veteran's service treatment records reveals that upon enlistment into the Army National Guard, the clinical evaluation was normal with respect to the relevant systems.  The Veteran also denied having any thyroid trouble.  See Standard Forms (SFs) 88 & 93, Service Enlistment Examination Reports, March 30, 1988.  Periodic examinations conducted in February 1992, September 1996, October 2001, and August 2005, noted all of the Veteran's clinical systems as normal and the Veteran denied experiencing any thyroid trouble.  See SFs 88 & 93; Service Periodic Examination Reports; February 22, 1992, September 28, 1996, October 20, 2001, and August 6, 2005.

In his pre-deployment health assessment (to Iraq), the Veteran indicated that his general health was excellent.  He denied being on a profile, light duty, or undergoing a medical board.  He stated that during the prior year, he did not seek counseling for his mental health and he did not have any questions or concerns regarding his health.  The Veteran specifically denied experiencing fatigue, malaise, or other multi-system complaints.  See Service Treatment Record, Pre-Deployment Health Assessment, October 28, 2005.  Upon his return from Iraq, the Veteran indicated that his health stayed about the same or got better during his deployment.  He noted that he was not seen on sick call during this time.  The Veteran also specifically denied experiencing weakness and feeling tired after sleeping.  See Service Treatment Record, Post-Deployment Health Assessment, September 29, 2006.  The Veteran was discharged from active duty service and back to reserve duty in November 2006.

A second post-deployment health assessment was conducted in March 2007, in association with the Veteran's National Guard service.  The Veteran rated his health as "excellent" for the prior month.  He stated that he felt "about the same as before I deployed."  Since returning from his deployment in October 2006, the Veteran sought medical care on two or three occasions.  He had not been hospitalized since his deployment and did not indicate any health concerns.  See Service Treatment Record, Post-Deployment Health Reassessment, March 10, 2007.  Accordingly, the Board finds that there was no indication of treatment or diagnosis of a thyroid disorder during the Veteran's time in active duty service.  Element (2) under Shedden has not been satisfied.  See Shedden, supra.
In March 2007, the Veteran underwent a VA primary care interdisciplinary assessment.  At that time, he complained of cholecystitis, indicating that he had undergone an appendectomy and a cholecystectomy.  At that time, blood was taken for additional testing.  See VA Treatment Record, March 5, 2007.  Shortly thereafter, the Veteran was called with the report of his laboratory results, at which time he was informed of his "possible hypothyroidism."  See VA Treatment Record, March 14, 2007.

The next record of medical treatment is dated in May 2008.  At that time, the Veteran was seen at the VA Medical Center (VAMC) for primary care follow up.  At that time, he reported that he felt well and came to find out his laboratory results.  Upon physical examination, it was noted that the Veteran was alert, oriented to time, place and person, was ambulatory and in no apparent distress.  He was well developed, well nourished and well groomed.  The results of his laboratory tests revealed hypothyroidism/euthyroid.  See VA Treatment Record, May 19, 2008.  Subsequently, the Veteran's diagnosis of hypothyroidism was confirmed and he was started on the medication Synthroid.  See VA Treatment Record, May 28, 2008.  The Veteran's Synthroid dosage was increased in July 2008.  See VA Treatment Record, July 29, 2008.

Service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a) for hypothyroidism if this condition is manifested to a compensable degree within a certain period after military discharge (specified under 38 C.F.R. § 3.307).  As the medical evidence fails to show a definitive diagnosis of hypothyroidism to a compensable degree within one year of the Veteran's discharge from active duty, service connection on a presumptive basis is denied.

The Veteran was afforded a VA thyroid and parathyroid examination in August 2009.  The Veteran stated that the date of onset of his condition was in 2007, at which time routine blood tests revealed possible hypothyroidism.  At the time of the examination, the Veteran complained of fatigability but denied tachycardia, dyspnea, chest pain, palpitations and constipation.  There was no history of hospitalization, surgery, trauma to the thyroid/parathyroid, or neoplasm of the thyroid/parathyroid.  Physical examination of the neck revealed the thyroid to be of normal size without nodules or tenderness.  There was no indication of pressure on the larynx, trachea or esophagus.  Specifically, the VA examiner noted that there was no evidence in the Veteran's service treatment records of any thyroid examinations, abnormal thyroid levels, complaints associated with hypothyroidism, or medication prescribed there for.  Further, the Veteran was not diagnosed with hypothyroidism until after his discharge from military service.  As such, the VA examiner concluded that the Veteran's hypothyroidism was not related to his active duty service.  See VA Thyroid and Parathyroid Diseases Examination Report, August 3, 2009.

Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the Board finds that the conclusion advanced by the August 2009 VA examiner is well supported by the evidence and thoroughly explained, with multiple references to the relevant evidence within the Veteran's claims file.  As such, the Board finds it to be of significant probative value.

While the Board is aware that the Veteran was diagnosed with "possible hypothyroidism" in March 2007, this diagnosis was not definitively confirmed until May 2008, more than a year after the Veteran's discharge from military service.  Furthermore, there is no evidence that the Veteran suffered from any symptoms associated with hypothyroidism prior to his May 2008 diagnosis.  During a February 2008 periodic health assessment associated with the Veteran's Army National Guard service, the Veteran indicated that he was not taking any over-the-counter medications, prescription medications or supplements.  He also specifically denied suffering from thyroid disease.  See Service Treatment Record, Periodic Health Assessment, February 22, 2008.



The only evidence in support of the Veteran's claim consists of his lay statements.  While the Veteran is certainly competent to report the date of his definitive diagnosis of hypothyroidism,, he is not competent to state that his hypothyroidism, a condition requiring a medical diagnosis by a medical professional, is actually due to his time in active duty service.  Neither the Veteran nor his representative has demonstrated that they have the requisite medical training or expertise to offer a medical opinion as to the existence of a nexus between hypothyroidism and service.  See 38 C.F.R. § 3.159(a)(2) (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's claim fails on the basis of Shedden element (3), nexus.  See Shedden, supra.

Although the Veteran has demonstrated that he currently suffers from hypothyroidism, the evidence of record fails to demonstrate that this condition was noted in service or was due to or a result of his active duty service.  Accordingly, the Veteran has failed to meet the two of the requirements set forth under Shedden and as such, the claim must fail.  See Shedden, supra.  The preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Disability Rating

A.  Schedular Consideration

The Veteran contends that his service-connected tension-type headaches are more disabling than contemplated by his currently assigned noncompensable disability rating.  The Board disagrees.

Relevant Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).


In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Analysis

As noted above, the RO has established service connection for the Veteran's tension-type headaches and assigned a noncompensable disability rating under Diagnostic Code 8199-8100.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 8199 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27.  Diagnostic Code 8100 is the only Code section to address headaches, and the Board cannot identify any other diagnostic code that would be more appropriate to the Veteran's diagnosed disability and his claimed symptoms.  See 38 C.F.R. § 4.124a (2011).  Therefore, the Board will evaluate the Veteran's service-connected tension-type headaches under Diagnostic Code 8100.

Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with attacks less frequent than an average of one characteristic prostrating attack in two months over last several months.  Migraines with characteristic prostrating attacks averaging one episode in two months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Because the criteria of each lower disability rating is included in the higher disability rating, Diagnostic Code 8100 employs successive rating criteria.  Therefore, section 4.7 is not applicable.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (discussing Court's opinion in Camacho v. Nicholson, 21 Vet. App. 360 (2007) and indicating that Diagnostic Code 7913, for rating diabetes mellitus, involves successive rating criteria).

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary, (28th ed. 1994), p. 1367, in which "prostration" is defined as "extreme exhaustion or powerlessness."

In sum, for a compensable evaluation to be assigned, the evidence of record must reflect that the Veteran's service-connected tension-type headaches manifest in at least prostrating attacks averaging one episode in two months over the last several months.  After a careful review of the evidence of record, the Board concludes that a compensable evaluation is not warranted for the Veteran's service-connected tension-type headaches.

The symptomatology associated with the Veteran's service-connected tension-type headaches are described in the October 2008, August 2009, and December 2011 VA neurological examination reports.  In October 2008, the Veteran stated that he began to suffer from headaches in early 2006.  Specifically, he reported that these headaches began after being in high stress situations while he was stationed in Iraq.  He described this as a pressure sensation in his whole head, for which he took Panadol, which improved the pain quickly.  If he did not take medicine, the headache would last several hours, occurring approximately two to three times per week.  The pain intensity was reported as 4/10 and was not associated with nausea, light, or noise sensitivity.  The Veteran stated that he never went to sick call during his deployment for headaches.  When he returned from Iraq, the headaches improved, but in the summer of 2008, the Veteran reported that his headaches had returned with the same frequency.  The Veteran also noted that he was diagnosed with high blood pressure in approximately June 2008 and began taking medication.  Thereafter, his headaches improved.  See VA Neurological Examination Report, October 8, 2008.

With respect to headache frequency, the Veteran reported that he experienced approximately one headache per month, which he did not treat with continuous medication.  His headaches were not characterized by prostrating attacks and ordinary activity was possible during his headaches.  These headaches typically lasted for several hours.  The VA examiner diagnosed the Veteran with tension-type headaches.  The Veteran indicated that he was unemployed.  The VA examiner commented that his tension-type headaches did have effects on his usual daily activities.  Specifically, the Veteran's headaches had a mild effect on his ability to perform chores and shopping and a moderate effect on his ability to exercise.  Id.

In August 2009, the Veteran was afforded a second VA neurological examination.  At the time of the examination, the Veteran reported that he suffered from tension-type headaches on a weekly basis.  He did not treat his headaches with continuous medication.  Rather, he took Excedrin and APA for his pain.  He also noted that less than half of his headaches were prostrating and these headaches only lasted for several minutes.  The VA examiner commented that the Veteran's headaches did not have any significant effect on the Veteran's usual occupation.  Further, the Veteran himself indicated that he had noticed a decrease in the frequency of his headaches.  See VA Neurological Examination Report, August 3, 2009.

Finally, the Veteran was afforded a third VA headaches examination in December 2011.  Since his VA examination in August 2009, the Veteran reported that he continued to suffer from tension-type headaches.  He indicated that he experienced these headaches approximately one time per week, usually in the morning.  Pain occurred in the bilateral frontal area, and was described as oppressive, though it was not associated to photophobia, phonophobia, nausea, or vomiting.  The Veteran reported that his pain was 4-5/10 in severity, but if he did not take medication (Acetaminophen) in time, his pain could increase to 6/10, accompanied by nausea.  He noted that he was able to manage his headaches with medication such that this condition had not caused him any frequent absenteeism at work.  The Veteran stated that he did suffer from prostrating attacks associated with his tension-type headaches, but this occurred less than once every two months.  The VA examiner commented that the Veteran did not have very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability and did not affect his ability to work.  See VA Headaches Examination Report, December 5, 2011.

As clearly evidenced above, the record fails to reflect that the Veteran's service-connected tension-type headaches manifest in prostrating attacks averaging one episode in two months over the last several months.  Indeed, as noted above, the Veteran has been diagnosed with tension-type headaches that definitionally are not prostrating.  As this is a necessary condition of entitlement to a compensable disability rating, the Veteran's claim must be denied.

The Board acknowledges the Veteran's statements regarding the severity of his tension-type headaches.  The Veteran contends that he is more disabled than evidenced by the noncompensable disability rating he is currently assigned indicates.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected tension-type headaches are worse than the assigned rating; however, the Board places significantly more weight on the objective clinical findings reported on the aforementioned examination reports than the Veteran's statements as he has not been shown to have the requisite training to determine the severity level of his service-connected tension-type headaches.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected tension-type headaches.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

The Board has considered whether "staged" ratings are appropriate in this case; however, as the Veteran's service-connected tension-type headaches have not been compensably disabling at any time during the pendency of the appeal, staged ratings as per the Court's holding in Hart and Fenderson are not for application.  See Hart and Fenderson, supra.

B.  Extraschedular Consideration

In evaluating the Veteran's claim for a compensable disability rating, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's tension-type headaches with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.
III.  Conclusion

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine is not applicable in the instant case as the preponderance of the evidence is against a favorable decision. 


ORDER

Entitlement to service connection for a thyroid disability, to include as qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to an initial compensable disability rating for tension-type headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


